Citation Nr: 1300415	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-17 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1952 to April 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

While the RO in its April 2009 Statement of the Case found that new and material evidence had not been received to reopen the claim for service connection for osteochondroma, lumbar spine, L3; the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of service connection for a lumbar spine disability (on de novo review) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  Service connection for a back and spine condition was denied by an unappealed August 1957 rating decision essentially on the basis that such disability was not shown to be related to service; an unappealed March 1983 rating decision continued the denial.

2.  Evidence received since the March 1983 rating decision includes the Veteran's sworn testimony (presumed credible for purposes of reopening) that his low back disability became manifest in service and has persisted since; relates to the unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a lumbar spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants in full that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless. 

Legal Criteria, Factual Background, Analysis

An August 1957 rating decision denied the Veteran's original claim of service connection for a back and spine condition based on a finding that such disability was not shown to be related to service.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105 .  A subsequent unappealed March 1983 rating decision continued the denial, finding that the evidence submitted was not new and material to establish service connection for a back condition.  The March 1983 rating decision is the most recent final decision in the matter of service connection for a lumbar spine disability.

In reaching the conclusion that the March 1983 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires VA to evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, although additional pertinent evidence consisting of a June 1983 VA examination report was received within one year of the April 1983 notice of the March 1983 rating action, such evidence was not material.  In this regard, the June 1983 VA examination report (considered in connection with the Veteran's claim for nonservice-connected pension) showed a diagnosis of osteochondroma; however, no evidence showing that any diagnosed back disorder was related to the Veteran's military service was provided.  The March 1983 rating action is thus final.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the March 1983 rating decision consisted of the Veteran's service treatment records (STRs) and postservice communications and VA examination reports.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to a low back disorder.  These records show that he received spinal anesthesia three times at L4-5 in November 1952 when he underwent an appendectomy.  

The record also included a May 1957 VA Form 10-2731, Request for Administrative and Adjudicative Action, which requests treatment for octeochondroma 3rd lumbar vertebra.  In a July 1982 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran claimed service connection for a back condition and stated that he had experienced back trouble ever since having a spinal tap in 1952 prior to having an appendectomy.  A January 1983 report of lumbosacral spine X-ray study notes a sacralization of the transverse process of L5 on the left side and a large cauliflower type calcification to the left of the midline and overlying the bodies of L2 and mostly L3.  The appearance was suggestive of a calcified hematoma or an osteochondroma.  The examiner noted that further studies were indicated and suggested hospitalization.  

Evidence received since the March 1983 rating decision includes the June 1983 VA examination report which notes a history of spinal anesthesia in 1952 and backache since 1954.  The diagnosis was no objective orthopedically abnormal physical findings in the lower back.  A June 1983 lumbosacral spine X-ray report notes an exophytic lesion with sclerotic and radiolucent areas extending from the inferior articulation facet of L3 on the left side, consistent with an osteochondroma.  In a March 2007 statement, the Veteran recalled that he had surgery for appendicitis in service and was given spinal shots.  In a May 2007 VA Form 21-4142, Authorization and Consent to Release Informtaion to the Department of Veterans Affairs, the Veteran reported receiving chiropractic treatment for his back complaints.  The RO requested copies of such treatment records and, in a July 2007 response, the chiropractic treatment provider stated that that the Veteran was last treated in December 2004 (no treatment records were provided).  During his October 2012 hearing, the Veteran testified that he has experienced ongoing back pain since receving shots in his back in connection with the appendectomy performed in service.  

Because the Veteran's claim of service connection for a lumbar spine disability was previously denied essentially based on a finding that such disability was not manifested in, and was not related to, service, for evidence to be new and material, it would have to tend to show that the current lumbar spine disability is indeed related to service. 

The Veteran had not previously presented sworn testimony that his back disability became manifest in service or that there was an event in service that could be a possible etiological factor for a back disability.  In addition, he has testified (for a theory of entitlement based on continuity) that he has had ongoing back pain since receiving spinal anesthesia in service.  Under caselaw cited above, this evidence must be presumed credible for purposes of reopening; it relates to an unestablished fact necessary to substantiate the claim; and (especially under the Shade precedent cited above) raises a reasonable possibility of substantiating the claim.  Therefore, it is new and material, and the claim must be reopened.  

De novo review of the matter is addressed in the Remand below.



ORDER

The appeal to reopen a claim of service connection for a lumbar spine disability is granted.


REMAND

A review of the record found that the reopened claim of service connection for a lumbar spine disability requires further evidentiary development. 

The record shows that the Veteran received spinal anesthesia in connection with an appendectomy performed in service, has complained of ongoing back pain since undergoing such surgery, and has reported receiving treatment for back complaints.  Under the "low threshold" standard outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006); an examination to secure a medical opinion regarding a nexus between the current disability and the injury in service is necessary.

At the Travel Board hearing, the Veteran recalled going to Fort Hamilton, New York, for continued treatment after discharge from active duty.  Further, as noted above, VA has requested copies of the Veteran's chiropractic treatment records; however, such records have not been provided.  Records of such treatment may be pertinent (even critical) evidence in the matter at hand, and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all providers of treatment or evaluation he has received for his back since his discharge from active service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  Of particular interest are records from Fort Hamilton, New York, and Advanced Chiropractic Center.  The RO should secure for the record copies of complete clinical records of the evaluations/treatment (i.e., those not already associated with the claims folder) from all identified providers.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).

2.  After obtaining the records described above, the RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his lumbar spine disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a)  Please identify (by medical diagnosis) each of the Veteran's current lumbar spine disability(ies), including osteochondroma.

(b)  As to each disability entity diagnosed, please opine whether such is, at least as likely as not (a 50 percent or better probability), related to the Veteran's service, to include as due to his spinal anesthesia in connection with appendectomy. 

The explanation of rationale for this opinion should specifically address the Veteran's reports of ongoing back pain since service.

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


